Exhibit 99.04 Southern Company EPS Earnings Analysis Three Months Ended June 2011 Cents Description 2¢ Retail Sales 14 Retail Revenue Impacts 1 Weather Wholesale Revenues 1 Other Operating Revenues Depreciation & Amortization Other Income & Deductions 1 Interest Expense Taxes Other Than Income Taxes Income Taxes 9¢ Total Traditional Operating Companies 2 Southern Power Increase in Shares 9¢ Total Change in QTD EPS Notes - Information contained in this report is subject to audit and adjustments.Certain classifications and rounding may be different from final results published in the Form 10-Q.
